 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RUBEN CHAVEZ RADILLO,                      Case No. 5:17-cv-01764-JLS-MAA
12                       Petitioner,            ORDER ACCEPTING REPORT
13          v.                                  AND RECOMMENDATION OF
                                                UNITED STATES MAGISTRATE
14   DANIEL PARAMO,                             JUDGE
15                       Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
19   records on file herein, and the Report and Recommendation of the United States
20   Magistrate Judge. The time for filing objections has expired and no objections have
21   been made.
22         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
23   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
24   denying the Petition and dismissing this action with prejudice.
25
26   DATED: March 12, 2020
27                                         ___________________________________
28                                         JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
